DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10781628. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims both recite a bead inlet and outlet for which beads enters and\or exits the chamber of the double pane window.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by either Harrison (3903665) or Schwalbe (9151105). 
            Harrison teaches a double pane window 40, a bead inlet pipe 58, a bead outlet pipe 60, an air entrance/exit opening 58 and/or 60 and a bead discharge means (i.e. blower 72 and pipe 74 which can either suction and/or apply air). Refer to figure 4, along with column 4, line 55 through column 5, line 39. With regards to claim 2, see airflow pipe 58 and valve 66. With regards to claim 6, see reservoir 42 and blower 72 in figure 4. Schwalbe teaches a double pane window 100, 120, 121, a bead inlet pipe 282, 284, a bead outlet pipe 286, an air entrance/exit opening 282, 286 and a bead discharge means (i.e. pump system 260). Refer figures 3-5, 10, 11 and 12, along with column 4, lines 18-68, column 5, lines 1-28 and 50-67 and column 6, lines 1-27. With regards to claim 2, see valve 405 in figures 5 and 11. With regards to claim 6, reservoir 225 and pump system 260 in figures 5 and 11.             
Claim(s) 1, 2 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by KR 10-172572, of which WO 2018/030638, with an English translation thereof, is an English language equivalent thereto. Refer to the application number 1020160102707 in KR ‘572 and the front cover of WO ‘638 which both list this application number.
          KR ‘572 teaches a double pane window 10, a bead inlet pipe 41, 46, a bead outlet pipe 55 or 41 when used to transport the beads back to the storage tank 30, an air entrance/exit opening 55 and a bead discharge means (i.e. blower 75). Refer to the corresponding sections in WO ‘638 for figures 1-6 and 9-11. With regards to claim 2, .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-5 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-172572, of which WO 2018/030638, with an English translation thereof, is an English language equivalent thereto. Refer to the application number 1020160102707 in KR ‘572 and the front cover of WO ‘638 which both list this application number.
            The primary reference teaches the invention substantially as claimed except for the air injection member with a plurality of pipes that have different lengths stacked one above another per claim 3 and the other various limitations of claims 4, 5 and 14-18. . 

         
          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        05/22/2021